Bigelow, J.*
So far as this bill seeks to set aside and .vacate the proceedings in insolvency, it cannot be sustained. The plaintiff, having suffered the proceedings to go on after notice and without objection for upwards of six years, and having ap*357peared and taken part at the various meetings of the creditors, thereby submitting and assenting to the jurisdiction of the court of insolvency, cannot now be heard to say that the proceedings were originally defective and void.
So far as the bill goes on the ground of a neglect by the assignee to render his accounts in due season, and to make a dividend according to law among the creditors of the insolvent, it is open to the objection that the proper remedy in such case is to apply in the first instance to the court having original jurisdiction of the insolvent proceedings. Demurrer sustained.

 The remaining cases of this term were argued at Boston in January 1858 before all the judges except Thomas, J.